 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
11   CHRISTINE ELIZABETH BRIDGES,   ) Case No. CV 18-10538-JPR
                                    )
12                  Plaintiff,      )         J U D G M E N T
                                    )
13             v.                   )
                                    )
14   ANDREW SAUL, Commissioner      )
     of Social Security,            )
15                                  )
                    Defendant.      )
16                                  )
17
          For the reasons set forth in the accompanying Memorandum
18
     Decision and Order, it is ADJUDGED that (1) Plaintiff’s request
19
     for an order reversing the Commissioner’s decision and awarding
20
     benefits or remanding the case for further proceedings is DENIED;
21
     (2) the Commissioner’s request for an order affirming the
22
     Commissioner’s final decision and dismissing the action is
23
     GRANTED; and (3) judgment be entered in the Commissioner’s favor.
24
25
     DATED: November 21, 2019__________ ______________________________
26                                 JEAN ROSENBLUTH
                                   U.S. Magistrate Judge
27
28
